Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
	Claims 2-4 and 6-10, 12, 13 and 17 are original or were previously presented.  Claims 1, 5, 11 and 14-16 are currently amended.  Claims 1-17 are pending and have been fully considered.  All claims are drawn to an apparatus.
Status of Previous Objections / Rejections
All prior Office actions were issued by another examiner.  At this juncture, Examiner withdraws the previous Office action’s (OA) (i.e, 03/26/2021) Claim Objections and 35 USC §112 and §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent objections/rejections.  
Response to Amendment
In their reply dated June 24, 2021, Applicant made claim amendments to address one or more objections, rejections, statements and claim interpretations of the prior Office action (OA) or to potentially advance prosecution.  In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies new claim interpretations and grounds 
Information Disclosure Statement
The Examiner has considered the information disclosure statements (IDS) submitted on 07/26/2012.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Specification
The title of the invention is the same or similar to an existing publication or patent (US10774798) and in that sense is not descriptive, if the instant claims and invention is considered different and unique compared to that publication/patent.  To the extent that the claims are unique, titles should be as well.  A unique title that is more clearly indicative of the invention to which the claims are directed will assist future examiners and reviewers.  Therefore, a new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US20090020465) in view of Wells et. al. (US20130087497).
Examiner replaces the previously applied Jiang (US 20090065427)(of record) with Jiang et al. (US20090020465).  However, the references are similar.
Regarding claims 1-10 and 15-17, Jiang et al. (Jang) discloses a fuel water separator filter 10 (Abstract, [0003], [0014], [0030]; Figs. 1-3), comprising: 
an outer filter 62 with a bottom endplate 74 ([0035], [0036]); and 
an inner filter 60 at least partially disposed within and secured to the outer filter ([0036], Figs. 1-3), the outer filter and the inner filter combined providing a plurality of water separating layers 64, 70 ([0036], [0037]), 
wherein the inner filter comprises: 
	a first sealing region 160 positioned at least partially outside of the outer filter and configured to produce a seal between the inner filter and a filter housing 12 ([0035]-[0037], [0052], Figs. 1 & 3; where one can construe the inner filter as including the extended sloped portion; alternately, the seal still remains between the inner filter and the housing), 
a second sealing region 138 configured to produce a seal between the inner filter and a standpipe structure 30 of the filter housing ([0033], [0034], where inner filter 60 seals with the outside surface of standpipe 30, Figs. 3 & 6A/6B), and
A marked up version of Jiang’s Fig. 1 is shown below.
	

    PNG
    media_image1.png
    820
    594
    media_image1.png
    Greyscale
	

Therefore, Jiang discloses or suggests the claimed invention, except
a third sealing region configured to produce a seal between the inner filter and the bottom endplate of the outer filter.  
Wells et al. (Wells) discloses a filter within a filter cartridge design that includes a sealing structure on an endplate of an outer filter element. Generally, the sealing structure includes an annular flange on the endplate that can directly seal against an interior surface of a housing when the filter cartridge is assembled for use (Abstract).  During filtration, the annular flange prevents a working fluid from bypassing the outer filter element (Id.; [0005], [0006]).  The disclosure also relates to a filter cartridge for a filter within a filter arrangement. An outer filter element of the cartridge has an improved seal configuration, where the working fluid must first flow through the outer filter element before reaching an inner filter element ([0002]).

Depending on the configuration of the separator filter, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include a third sealing region configured to produce a seal between the inner filter and the bottom endplate of the outer filter to help improve the sealing arrangement and to ensure that the fluid to be filtered does not bypass either of the filters before reaching the other filter which will improve filtration and water removal efficiency ([0004], [0005]).
Additional Disclosures Included: Claim 5 is an independent apparatus claim that  includes one or more of the same major elements recited in claim 1.  As such, in the interest of convenience and brevity, Examiner applies the claim 1 analysis herein, without repeating the text in its entirety.
Therefore regarding claim 5, Jiang and Wells combined discloses or suggests a fuel water separator filter, comprising: 
an outer filter comprising filtration media 64, 70 ([0036]; claim 1 analysis); and -4- 4850-5378-5571.1 
an inner filter at least partially disposed within and secured to the outer filter, the outer filter and the inner filter combined providing a plurality of water separating layers (claim 1 analysis), 
wherein the inner filter includes an endplate configured to seal an end of the filtration media of the outer filter (Wells,  [0007]).
Claim 2: The inner filter further comprises a snap-lock attachment configured to engage the outer filter ([0049]-[0051], Figs. 3, 6A, 6B; where Arms 142 from Lower End Plate 68 of Inner Filter 60 snap fitting with Flange 154/Ledge 156 of Outer Filter 62), and a top cover, (Jiang, [0036], [0044]; Upper End Plate 66); Claim 3: The inner filter further comprises an anti-Claim 4: The inner filter further comprises openings configured to allow water removed from a fuel flow through the fuel water separator filter to drain to a water sump of the filter housing (Jiang, [0037]; “Water…settles down to the bottom of the filter cartridge 14, and drains through openings to a water collection area at the base of the housing 12"); Claim 9: The bottom endplate of the outer filter comprises a neck extending axially away from a rim of an opening defined in the bottom endplate into an outer filter central opening defined by the outer filter (Jiang, Flange 154/Ledge 156 of End Plate 74 which extends both vertically and horizontally away from central opening of End Plate 74; Fig. 7 and Jiang, [0050]-[0052]); Claim 10: The inner filter comprises a frame structure extending into the outer filter central opening (Jiang, Plate 130 for Inner Filter 60 includes Tabs 134 and Ledge 136 which is located within interior opening of Outer Filter 62, See Figures 3 & 6A/6B, and [0046], [0047], [0049]), a radially inward surface of the frame structure defining a central opening that is configured to accept the standpipe structure of the filter housing (Jiang, Filter Media 64 and End Plate 68 have interior holes Hole 132 where Standpipe 30 extends through, See Figures 1-3 & 6A/6B, and [0046], [0047]); Claim 12: The frame structure further comprises a collar extending in a direction orthogonal to a longitudinal axis of the frame structure and having a diameter that exceeds a diameter of the opening defined in the bottom endplate (Jiang, Plate 130 includes rim that has outer edge wider than Hole 132, Figs. 3 & 6A/6B, [0046], [0047], [0049).
Claim 6:  The fuel water separator filter of claim 5, wherein the inner filter is formed integrally as a single unitary structure with the endplate, (Jiang, Arms 142 and Plate 130 are integrally formed as shown in Figure 6B, and paragraph [0049]).  
Claim 7:  The inner filter further comprises: a first sealing region configured to produce a seal between the inner filter and a standpipe structure of a filter housing, (Jiang, Seal 138 of Plate 130 which is part of End Plate 68 of Inner Filter 60 seals with the outside surface of Standpipe 30, See Figures 1-3 & 6A/6B, and See paragraphs [0046] & [0047]); and a second sealing region configured to produce a seal between the inner filter and the filter housing, (Arms 142 from Lower End Plate 68 of Inner Filter 60 snap fitting with Flange 154/Ledge 156 of Outer Filter 62, See Figures 3 , 6A/6B, and [0035] & [0051]).   
Claim 8:  The inner filter further comprises openings configured to allow water removed from a fuel flow through the fuel water separator filter to drain to a water sump of a filter housing, (Jiang, [0037]; “Water…settles down to the bottom of the filter cartridge 14, and drains through openings to a water collection area at the base of the housing 12").  
Claim 15:  The inner filter comprises a frame structure extending into an outer filter central opening defined by the outer filter, (Jiang, Plate 130 for Inner Filter 60 which is located within interior opening of Outer Filter 62, See Figures 3 & 6A/6B, and See paragraphs [0047] & [0049]), a radially inward surface of the frame structure defining a central opening that is configured to accept the standpipe structure of the filter housing, (Filter Media 64 and End Plate 68 have interior holes Hole 132 where Standpipe 30 extends through, See Figures 1-3 & 6A/6B, and See paragraph [0046]).  
Claim 16:  The second sealing region is formed on a portion of the frame structure that extends beyond the endplate of the inner filter a direction way from the outer filter central opening, 
Claim 17:  The fuel water separator filter further comprises a coalescing layer secured to an interior side of the outer filter and extending to the endplate of the inner filter, (Media 70 of Outer Filter 62 extends from Upper End Plate 72 to Lower End Plate 74 on their interior sides which extends down to and past End Plate 68 of Inner Filter 60, See Figure 3, and See paragraph [0036]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US20090020465) in view of Wells et. al. (US20130087497), as applied to claims 10 above, further in view of Abdalla et al. (“Abdalla”, US 20100294707) (of record).
Regarding Claim 11, Jiang and Wells combined discloses or suggests the fuel water separator filter of claim 10, except 
wherein a plurality of openings are defined in the frame structure so as to allow water separated by the inner filter from a fuel flow through the fuel water separator filter to flow through the central opening of the frame structure, along a radially inward surface of the frame structure and to exit the fuel water separator filter.
Abdalla discloses a fuel water separator filter, (Abstract), wherein a plurality of openings are defined in the frame structure so as to allow water separated by the inner filter from a fuel flow through the fuel water separator filter to flow through the central opening of the frame structure, along a radially inward surface of the frame structure and to exit the fuel water separator filter, (Water flows through spaces 246 such that water flows out of inner filter 214 into this opening to Sump 102, See Figure 1, and See paragraphs [0046] & [0056], Abdalla).
.

Claims 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US20090020465) in view of Wells et. al. (US20130087497), further in view of Thomas et al., (“Thomas”, US 2010/0213115) (of record).
Regarding Claims 13 and 14, Jiang and Wells combined discloses or suggests the fuel water separator filter of claim 12, except 
wherein the frame structure further comprises a plurality of sealing projections extending radially in a direction orthogonal to the longitudinal axis, the plurality of sealing projections formed in a portion of the frame structure that is located within the neck of the bottom endplate.
Thomas discloses a fuel water separator filter (Abstract, [0003]), wherein the frame structure further comprises a plurality of sealing projections extending radially in a direction orthogonal to the longitudinal axis, (Bulge 40 & Ledge 34 extend perpendicular to vertical axis on Flange 32 of Inner Bottom Endplate 16, See Figure 4, and See paragraph [0031] & [0032], Thomas), the plurality of sealing projections formed in a portion of the frame structure that is located within the neck of the bottom endplate, (Endplate 32 is located in the interior of Outer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fuel water separator filter of Jiang by incorporating wherein the frame structure further comprises a plurality of sealing projections extending radially in a direction orthogonal to the longitudinal axis, the plurality of sealing projections formed in a portion of the frame structure that is located within the neck of the bottom endplate as in Thomas in order to hold a “pin cage”, (See paragraph [0032], Thomas), which is “constructed to help prevent contaminants from entering the interior space…before installation of the filter cartridge onto the standpipe”, (See paragraph [0033], Thomas), which helps provides “improvements to ‘no filter, no run’ fluid filtration systems” and “safeguards against damage to downstream components and malfunctions of equipment in which the fluid filtration system is used”, (See paragraph [0004], Thomas).
Additional Disclosures Included:  Claim 14: The fuel water separator filter of claim 13, wherein each one of the plurality of sealing projections extends a length from the frame structure that is less than a length of another one of the plurality of sealing projections that is located more proximate to the collar, (Bulge 40 extends radially a smaller distance than the Ledge 34 extends radially from Ledge 40, See Figure 4, and See paragraph [0031] & [0032], Thomas).



Response to Arguments
	Applicant’s arguments filed June 24, 2021 have been fully considered.  In view of the claim amendments, Examiner has modified the rejections such that one or more arguments may no longer be applicable.  
Regarding Applicant’s argument that Jiang’s inner filter (the inner filter 60) is not positioned outside of the outer filter (the outer filter 62) and instead is positioned completely inside of the outer filter 62. Examiner notes that the claim does not require that any portion of the inner filter be outside of the outer filter.  This language applies to the sealing region rather than filter itself.  In Applicant’s drawings, it appears that the inner filter is also situated entirely inside the outer filter.  Therefore, this feature upon which Applicant relies is not recited in the rejected claims.  It is also not clearly evident from the specification.  In any case, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	With respect to the other arguments concerning claims 1 and 5, these are addressed with a new reference and obviousness rationale.
	With respect to the amended/modified claims, Examiner has added one or more new references and/or additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
Conclusion
There was a prior non-final Office action in this application, issued by another examiner.  Although the claims were examined de novo, Examiner attempted to be as consistent as possible.  
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/